     Case 3:20-cr-01302-LAB Document 26 Filed 08/21/20 PageID.64 Page 1 of 1




 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8     UNITED STATES OF AMERICA               )   Case No. 20-CR-01302-LAB
                                              )
 9                       Plaintiff,           )   JUDGMENT AND ORDER OF
                                              )   DISMISSAL OF INFORMATION
10           v.                               )
                                              )
11     JOHNATHAN HULA SATELE,                 )
                                              )
12                       Defendant.           )
                                              )
13
14          Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15          IT IS HEREBY ORDERED that the Information in the above entitled case be
16    dismissed without prejudice.
17
18          IT IS SO ORDERED.

19    Dated: August 21, 2020

20                                       ____________________________________
                                         HONORABLE LARRY ALAN BURNS
21                                       Chief United States District Judge
22
23
24
25
26
27
28
